 In the Matter Of PARAFFINE COMPANIES, INC., EMPLOrEitandGENERALWAREHOUSE, FOOD PROCESSORS, AND CANNERY WORKERS UNION,LOCAL 655, AFFILIATED WITH INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,A. F. L., PETITIONERCase No. 20-RC-495.-Decided July 25, 1919DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed,a hearing 1 was held beforeRobert V. Magor and David Karasick,2hearing officers of the NationalLabor Relations Board.The hearing officers'rulingsmade at thehearing are free from prejudicial error and are hereby affirmed.8Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a' three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case,the Board finds :1.The Employer,aDelaware corporation,has plants in NewJersey and California,and operates a mine in Nevada.The plantinvolved herein is located in RedwoodCity,California,where theEmployer is engaged in the manufacture of asbestos-cement products'At the outset of the hearing, InternationalLongshoremen'sandWarehousemen'sUnion, LocalNo. 6, herein referred to as the Intervenor,which has not complied withSection 9(f), (g), and(h) of the Act,was permittedto interveneon the basis of acurrentlyexisting contract with the Employer.'Hearing officerKarasickwas substituted for hearing officer Mager during thehearing.'The Intervenor'smotion todismiss thepetition, on the ground that thePetitioner'samendment of the petition at the hearing with respect to the description of the appropriateunit did notcomply with the Board's regulationsconcerning sufficiencyof notice, wasreferredto the Board for ruling.As all parties were afforded full opportunity to litigateany issuesraised bythe amendmentto the original petition, the Intervenorwas In noway prejudicedby the timing of the amendment.Accordingly, the motionIsherebydenied.After the close of thehearing,the Intervenormoved to reopen the recordfor the purposeof demonstratingthat one of the Petitioner'switnessesgave false testimony at thehearing.The motion is hereby denied.The testimony offered bythiswitness wasentirelycumulativeof the testimonyof other witnesses,and no findings made hereinrequire thatwe pass onthe credibilityof the witness in question.85 N. L. R. B., No. 65.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDand heat insulations.The parties agree, and we find, that the Em-ployer is engaged in commerce within the meaning of the NationalLabor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.The question concerning representation:The amended petition in this proceeding was filed on March 31,.1949.The Intervenor urges that its contract of June 15, 1947, whichby its terms is to be effective until May 31, 1950, constitutes a bar tothis proceeding.We do not agree. This Board has held that a con-tract for a term of more than 2 years is presumed to be of unreason-able duration and no bar to an election, in the absence of a showingthat such contracts are customary in the industry in question.'-Although the Intervenor introduced as exhibits in this proceedinga number of collective bargaining agreements of more than 2 years'duration which it has executed with other employers, the record failsto establish that these employers are engaged in the same industryas the Employer in this case.On the contrary, the record indicatesthat in the case of the Johns Manville Co., which is apparently oneof the few companies in the Redwood City area engaged in operationssimilar to the Employer, the Intervenor itself has executed a 1-yearcontract.We note, moreover, that prior to the present 3-year con-tract the Employer and Intervenor had consistently executed con-tracts of only 1 year's duration. In these circumstances, we believethat the Intervenor has failed to demonstrate a custom of 3-year con-tracts sufficient to rebut the presumption that such contracts are ofunreasonable duration.5Accordingly, the contract in question doesnot bar a present determination of representatives.6We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all production and main-tenance employees at the Employer's Redwood City plant, excludingguards, professional and office employees, and supervisors as definedin the Act.The Employer and Intervenor agree that, if an election is4Matterof An.sco, ADivision of General Aniline and Film Corporation,79 N. L. R. B.79; Matter of Boulevard Transit Lines,Inc.,71 N. L.R. B. 719.Cf.Matter of California Walnut Growers Assoc.,77 N. L. R. B. 756.6Having found that because of its duration the Intervenor's contract cannot bar apresent determination of representatives,it becomes unnecessary for us to pass upon thePetitioner's contention that, in any event, the contract could not operate as a barbecause:(1) it contains an unlawful union-security clause, and (2) since the contractwas executed,a substantial change in the scope of the Employer'soperations hasoccurred. PARAFFINE COMPANIES, INC.327directed, the unit sought is appropriate.The requested unit, in:substance, includes the same group of employees covered by the exist-ing contract between the Intervenor and the Employer.We find that the following employees at the Employer's RedwoodCity plant constitute a unit appropriate for the purposes of collectivetbargaining within the meaning of Section 9 (b) of the Act : all pro-duction and maintenance employees,7 excluding guards," professionaland office employees, and supervisors as defined in the Act.5.The determination of representatives :The Petitioner has requested that the Board use as the basis forvoting eligibility the Employer's pay roll for the period endingclosest toFebruary 23, 1949,the date on which the original petitionin this proceeding was filed. In support of its request, the Petitioneravers that since the original petition was filed there has been a largeturn-over of personnel at the Employer's Redwood City plant.How-,ever, such a turn-over, standing alone, affords no justification fordeparting from our usual practice of using a current pay-roll periodfor voting eligibility.On the contrary, if the large turn-over ofpersonnel suggested by the Petitioner has in fact occurred there is.all the more reason for using a current date, for an earlier one wouldhave the effect of disenfranchising a substantial portion of the Em-ployer's present employees.Accordingly, we shall adhere to ourcustomary practice and direct that an election be held among theemployees in the unit herein found appropriate who were employedduring the pay-roll period immediately preceding the date of the.Direction of Election.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election byTALIparties agree that the following classifications of employees may properly beincluded in the unit:chief inspectors,inspectors,maintenance foremen,shipping foremen,assistant shipping foremen, and head mill man.These individuals have been includedin the unit bargained for by the Intervenor in the current, as well as previous,contractswith the instant Employer.It is clear that, despite their job titles, the only supervisionthese individuals exercise is of a routine nature, and they are not clothed with theauthority to hire or fire, or effectively to recommend such action.Accordingly,they arehereby included in the unit.SeeMatter of San Marcos Telephone Company,81 N. L. R. B.314.8The regular watchmen,who are not uniformed,armed,or deputized, and who generallyspendmore than 50 percent of their working time on ordinary maintenance work,are included within the unit.Matter of Welding Shipyards,Inc.,81 N. L. R. B. 936.However,theweek-endandholiday watchmen,unlike the regular watchmen,spend all oftheir working time as watchmen;they have never been bargained for by the Intervenor ;and they are not regarded by the parties as properly included within the appropriateunit.We shall, therefore,exclude these individuals from the unit.Matter of ManhattanCoil Corp.,79 N. L. R. B. 187.9As the Intervenor has not complied with Section 9 (f), (g), and(h) of the Act,or initiated steps to effect compliance,itwill not be placed on the ballot. 328DECISIONSOF NATIONAL LABOR -RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees who.have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by General Warehouse, Food Processors, and CanneryWorkers Union, Local 655, affiliated with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,A. F. L.